Reynolds, J.
(dissenting). In my view the decision of the board should be reversed and the claim dismissed. *894The alleged accident was supposed to have occurred on May 15, 1959. The Referee initially disallowed the claim on July 17, 1961 on the ground that no evidence of causal relationship had been presented and this decision was affirmed by the board on September 16, 1964. Thereafter, acting on a form C-64 indicating possible causal relationship, the board on May 11, 1965 ordered the restoral of the ease to the Referee’s calendar for further consideration. Upon restoration and after hearings the Referee again disallowed the claim on the basis that “ the evidence does not indicate that the deceased claimant was engaged in unusual effort or was doing arduous work prior to the time of his heart attack and death." (Emphasis supplied.) This decision was appealed and by a 2 to 1 vote the board reversed and awarded death benefits. In so doing the board found that “the decedent’s activities in working a 2% foot lever, operating a punch to make holes in 3/16 inch thick angle iron, carrying 20 foot lengths of iron weighing 60 pounds and placement of a 100 pound cutting machine on the roof, were sufficiently strenuous and exerting and caused more than the normal wear and tear of life and so precipitated the claimant’s myocardial infarction.” The majority opinion here, in affirming, merely repeats the findings of the board, but is silent as to any evidence in the record to substantiate same. The difficulty is that the record contains absolutely inadequate evidence that the decedent in fact engaged in such activities or as to the extent of his involvement therein. The only witness to testify as to what transpired was Stanley Wilcenski who was working with his back to decedent when he collapsed on the roof. His long testimony details the process and equipment generally utilized in erecting signs but as to decedent’s activities, and particularly his physical activities just prior to his collapse, it sheds very little light. There is absolutely no proof that the 100 pound cutting machine was hoisted to the roof on the date involved (or had anything whatever to do with the work that day). Wilcenski testified clearly that he could not remember if such had occurred. Such a finding is thus patently spurious. As to the handling of the angle irons, while it is sustainable the decedent might have handled some short pieces on the date involved, it is definite from Wilcensld’s testimony that only a few short pieces, if any, were placed on the eight foot high roof that day and there is no proof at all as to how much handling the decedent actually did, or that any 60 pound angle irons were handled. Probably the record would support the finding that the decedent just prior to his death was operating the punching machine which weighed 15 to 20 pounds, but he was assisted in this operation and there is no proof whatever as to what effort was required to operate the punch, except that it was a job one man could do easily alone. In fact Wilcenski testified that he had performed the duties of both men combined in this punching operation thousands of times by himself. It is significant that there is not an iota of evidence that this required any strength or any exertion; that it is in any manner arduous or strenuous. In fact the absence of this testimony indicates that it could not be produced. Accordingly, the record just does not support the findings of the board as to the extent of decedent’s activities but more importantly it is devoid of any testimony which indicates that decedent was engaged in work activity which entailed greater exertion than the ordinary wear and tear of life or that the heart attack was caused by unusually hard work. (Matter of Burris v. Lewis, 2 N Y 2d 323; Matter of Stang v. Pechman & Co., 7 A D 2d 245; Matter of Lerner v. Terrycab Co., 20 A D 2d 615.) The medical testimony supporting causal relationship, which incidently leaves much to be desired as to certainty, is squarely perceived on the assumption that decedent was engaged in heavy work (although this formed no part of the hypothetical question and does not exist in the record) just prior to his collapse and death. The activity, as noted by the majority, may be the usual exertion *895required at that particular job, but still it must be arduous work and more than normal exertion (Matter of Pickhardt v. Heist Ohio Corp., 20 A D 2d 737, mot. for lv. to app. den. 14 N Y 2d 484; Matter of Sczesniak v. Whitney, 12 A D 2d 366). The issue in this ease is whether there is substantial evidence supporting the finding of causal relationship .(Matter of Nick v. Meyer Co., 26 A D 2d 878, mot. for lv. to app. den. 19 N Y 2d 579). In the record there is no evidence of any effort which could be considered strenuous to the average man. If the routine operation of this machine, which as far as the record reveals only involved easily pulling a lever, constituted an accident then the traditional test of an accident has been eliminated (see Matter of Burris v. Lewis, supra). Even in Matter of Mandelblatt v. Gold Star Baking Corp. (22 A D 2d 966, affd. 16 N Y 2d 974), where decedent’s cumulative efforts contributed to his collapse, the majority of this court could only affirm the finding upon the evidence that just prior to his collapse decedent had trouble negotiating a bulky carton through a small doorway. We have no such event here. Moreover, in two recent cases involving the operation of pressing machines, we found that the record was devoid of any evidence showing that the particular work of the claimant involved any excessive or strenuous physical effort (Matter of Marquit v. Arjay Sportwear, 28 A D 2d 1148; Matter of Dreier v. Gordon Cleaning Corp., 26 A D 2d 331). Yet in both those cases, the physical activity and effort described was in excess of what is described in the instant record. In this case, assuming decedent waited until a co-worker lined up the machine and then he pulled the lever, the entire job according to Wilcenski could have been done by one man, and there is nothing in the record that indicates how many times the lever was pulled, or that it was arduous or strenuous work. Accordingly, I vote for reversal.